Allow me to join my colleagues who have congratulated the President upon his election. I am convinced that his skills and wisdom, based not least on his long experience as an active participant in the work of the Organization, will greatly help him in his high office.
I also wish to associate myself with those who have expressed their condolences to the Government and the people of Mexico on their great loss in the great disaster that has befallen their country. Iceland welcomes Brazil's proposal, and its acceptance, of an international relief effort through the United Nations system.
The fortieth session is indeed a proper forum to take stock and to review past achievements as well as failures and shortcomings. We know that there are many who have been, and are, ready to criticize the Organization. The criticism has sometimes been unfair and unfounded, but unfortunately it has too often been justified. Constructive and positive criticism is always in order, and, indeed, necessary, because only with such criticism will improvements be made. In any statement at the thirty-ninth session I criticized, as have many others, the organization of work of the General Assembly, its working methods and its perpetual repetition of resolutions, some for decades, instead of earnestly seeking the solution of the problems they address. I therefore read with great attention the conclusions of 11 former Presidents of the Assembly, reflecting their views and proposals, as a result of their deliberation last June on the crisis of unilateralism as it affects the United Nations an improvement of the General Assembly.
In my view our Organization could not have been given a more significant and useful anniversary present than the wise recommendations they have advanced. It only remains for us to adopt the improvements they have recommended to us.
I am not one of those who maintain the view that the Charter of the United Nations is basically at fault and-requires drastic revision and amendments. I consider the Charter a remarkable document - in fact, a milestone in the history of human progress.
The problem is not the imperfections of the Charter but the lack of political will to implement its provisions fully.
It is believed that history is apt to repeat itself. The role of the United Nations - our role - is to prevent undesirable things from repeating themselves in relations between States in so far as this is humanly possible. The success of our efforts will in large degree depend on the approach we adopt: whether we approach the unsolved problems with some flexibility in a spirit of conciliation or whether we enter on or continue along a dead-end course.
All our peoples have at one point or another been faced with crises or critical situations. Trying to master them is of course most important, but almost equally important is to grasp the lessons that such ordeals can teach those who are ready to learn. We can no doubt learn much from each other's experience.
Almost a thousand years ago a civil war was about to break out in my country during a parliamentary session between those who wanted the nation to keep its faith in the old heathen gods and those who advocated Christianity. This was certainly one of the most critical moments in the entire history of my people. The matter was referred for arbitration to one of the wisest of the chieftains. After due reflection he delivered his verdict in what is the earliest parliamentary speech on record in my country. This speech of a thousand years ago is brief, and its brevity could serve as an example to us who address this Assembly. For the lasting wisdom it contains, however, allow me to share with the Assembly the account of this memorable speech:
" [He] said that he thought the state of the nation to have come to a sorry pass if people did not all keep one law in this land... and that it would lead to such discord, surely to be expected, that fighting would take place amongst the people such as would destroy the land ... and now I think it wise that we should not let those rule who most want to contend, but should mediate so between them that each keeps something of his cause, and we should all keep one law and one faith. It will prove true that as we sunder the law, so shall we sunder the peace."
He, who was himself a heathen, then declared that all men should be Christians. Those who had adhered to the old faith were permitted to continue certain religious practices but only on the condition that they did so in complete privacy, with no witnesses present - thus spelling the gradual dying out of the heathen faith.
The speech speaks for itself and requires no comment or explanation on my part. Let me only stress that, while urging the States Members of the United Nations to refrain from the use of armed force and to seek a solution of their internal as well as external differences through conciliation and compromise, it is imperative that we do not lose sight of any of the basic principles enshrined in the Charter of the United Nations and the Universal Declaration of Human Rights.
There are many burning world issues to be dealt with at this Assembly, some of which, hopefully, will be brought closer to being resolved.
The Preamble to our Charter states that the United Nations was founded "to save succeeding generations from the scourge of war."
However, according to the most recent statistics published by the United Nations Department for Disarmament Affairs, 20 million people have been killed in some 150 wars during the 40 years of the existence of the United Nations -3 million more lives lost than in the Second World War.
It is worth considering that, throughout this period, Western Europe and North America have enjoyed peace, and the thought is prevalent to credit this to the North Atlantic Treaty Organization, which was established in accordance with Article 51 of the United Nations Charter.
Has not the time come for us to do something effective to halt and prevent all armed conflicts, which are so costly in human lives and cause such infinite misery?
Has not the time come to take full advantage of the provisions of the Charter and thus make the Security Council the true and effective guardian of international peace, as the founding fathers intended?
Has not the time come for us to strengthen the Secretary-General's role in this field and help him develop early-warning procedures to tackle world crises before they unfold?
It is indeed timely. And in this connection permit me once again to draw members' attention to the proposals of the five Nordic Foreign Ministers dealing with exactly this subject which were introduced in the Security Council and the General Assembly two years ago.
Respect for international law and order can be strengthened and parties to disputes made to abide by resolutions of the Security Council only if the Member States stand united behind the Secretary-General and the Organization in their efforts to bring this about.
Article 26 of the Charter gives the Security Council a leading role in the establishment of a system for the regulation of armaments. The Council has been unable to achieve this goal. However, arms limitations and disarmament have been
among the main topics of the General Assembly. The arms race began in the early years of the United Nations. Many sensible resolutions have been adopted by the Assembly during all these years but, contrary to our earnest hopes, the pace of the arms race has increased in equal proportion to the growing number of resolutions on disarmament and arms limitation adopted each year by the General Assembly. I think we should take the advice of the 11 former Presidents of the General Assembly to reduce the number and length of these resolutions and concentrate our efforts on finding a consensus for their implementation.
World military expenditures doubled between 1960 and 1983 to reach $800 billion that year and are estimated to exceed $1,000 billion this year, in 14 years, from 1968 to 1982, the international arms trade and transfers increased threefold. This illustrates the situation and the pace of the arms race.
The arms race and the nuclear threat is of increasing concern to my people and the Althing, our Parliament, unanimously resolved at its last session that it was of the utmost urgency that the nations of the world, not least the nuclear Powers, conclude agreements on reciprocal and comprehensive disarmament, compliance with which would he subject to international control and verification.
The two super-Powers have by far the greatest possibility of changing the present situation for the better. They have been at odds and unable to conclude a comprehensive agreement on the reduction of armaments, including nuclear arms. The whole world realizes that a nuclear war may mean total destruction, and the so-called conventional weapons have assumed a destructive power which makes agreements on their control almost equally important.
We have asked ourselves time and again: why then have the leading Powers been unable to come to any decisive agreement as it seems to be of such great benefit and advantage for both of them and, indeed, for the whole of mankind?
Whenever there have been some breakthroughs, however limited, in this field, high hopes have been raised in the international community. They were regarded as a conciliation between the super-Powers and the first steps towards general and complete disarmament. Unfortunately that has not been the case.
But why have the efforts to establish arms control and disarmament been so fruitless? Why were the agreements obtained so imperfect and limited? In my opinion, it is mainly due to the fact that the Soviet Union has not agreed to an effective and mutual verification system.
Verification is a focal point in debates here in this Assembly on disarmament measures. It is generally recognized by experts in this field that there is little if any hope for progress in disarmament negotiations, if an effective system of verification is not an integral part of any agreement the parties are trying to reach. I believe that united Nations experts in disarmament affairs and our Secretary-General share this opinion.
In a speech which the Secretary-General delivered at Harvard University on 9 January this year he said, inter alia, that the achievement of future disarmament agreements might be made easier if cognizance is taken of the largely unexploited capacity of the United Nations to serve as an objective monitor of compliance. And in this speech he says further:
"Suggestions have been made for a United Nations Satellite Agency, for seismic stations and for a system of air observations to verify compliance with disarmament undertakings. Given the vital importance of verification to disarmament, the capacity of the United Nations to provide this service, if only in limited circumstances, could constitute a most valuable asset in future disarmament negotiations."
In view of these roost pertinent remarks of the Secretary-General, I hope that the Assembly will, as a mark of increasing, realism, in dealing with these vital questions, take good care that resolutions adopted do not lack adequate provisions calling for effective verification.
I am unable to explain why the Soviet Union has not up to now been able to agree to effective verification procedures, but I certainly hope that in the negotiations now taking place in Geneva they will recognize the necessity for verification. And indeed I hope that when the leaders of the United States and the Soviet Union meet in Geneva in November they will succeed in reaching a mutual understanding on this vital point and thereby make significant progress concerning the limitation of nuclear armaments.
The Icelandic people - an island nation - depend for their existence almost exclusively on the living resources of the sea. We are therefore obviously deeply concerned over the increase in the build-up of naval arms. It was with this in mind that we co-sponsored General Assembly resolutions for the purpose of carrying out a comprehensive study on naval forces and naval arms systems.
A group of governmental experts under the able Chairmanship of Ambassador Alatas of Indonesia has now adopted by consensus and submitted an interesting study on these complex issues. The study underlines vividly the difficult task of making the necessary arrangements to increase mutual trust in order to halt and reverse the naval arms race. The main aim of these efforts is to facilitate the identification of possible areas for disarmament and confidence building measures in the naval field. The different needs of nations for naval forces to ensure their security in accordance with the united Nations Charter must, of course, be taken into account, as well as the implications for international security. Equal and undiminished security for all states at the lowest practical level of armaments is what we are striving for.
Another issue now in the foreground is the odious racial policy of apartheid so brutally pursued by the Government of South Africa.
On this issue, the policy of ray Government, indeed of all the Nordic countries, is well known to this Assembly. The five Nordic countries have since 1978 followed a joint program of action against the inhuman, cruel and archaic policy of apartheid. Such action programs have also been adopted by other countries and will add to the growing pressure which we hope that sooner rather than later will lead the Government of South Africa to abandon the system of apartheid.
When directing our efforts towards South Africa, let us not, however, forget the gross injustices in many other countries of the world, improvements must certainly also take place wherever else injustice now reigns.
I want to pledge the support of my Government and the Icelandic people to the work and the efforts constantly being made within the framework of the united Nations to further and enhance human rights everywhere in the world. Human rights, democracy and freedom are closely linked and are the prerequisite for a lasting world peace.
Through the universal Declaration of Human Rights and the United Nations Covenants it has become possible to internationalize action to promote human rights. Violations of human rights are no longer a purely national internal affair as they were considered to be. A vast majority of States is now committed to respecting the human rights conventions.
People in some countries where their fellow citizens are still, for political reasons, being killed, imprisoned or taken to lunatic asylums, denied the freedom of travel, dispossessed or deprived of basic human rights, may feel that these conventions are just a piece of paper and nothing more. We certainly understand their despair. The international community, having the right to observe national situations and to react to violations of human rights, should indeed do so wherever these occur.
It is among the fundamental principles of our Charter that both individual human beings and States have the right to self-determination. All States, in particular those still in the molding process, need the right to choose independently their form of government. And they must have the right to decide for themselves who they want as partners in co-operation, and should never be forced by more powerful States into collaboration they do not want. Cases in point are the brutal military invasions of foreign Powers in Afghanistan and Kampuchea.
The success of the North-South dialog in terms of a sensible solution is indeed vital to human rights and welfare. Free trade is in my view a requisite of such a solution.
With regard to the critical economic situation in Africa, I welcome the fact that a consensus was reached in the Economic and Social Council this summer on a resolution on this subject. Although concessional flows are important, relaxation of trade restrictions and improved trading terms, including better prices for goods from the developing countries, as well as a shift in agricultural policies, are of no less importance in redressing the situation.
Coming from a country heavily dependent on foreign trade, I am deeply concerned over the increasing protectionist pressures apparent in many countries. We must resist the temptation to give way to these pressures, for experience has taught us that in the end everyone will lose. The maintenance and expansion of free trade within the framework of the General Agreement on Tariffs and Trade is especially important now, in view of the delicate situation of the world economy, and in my opinion a new round of multilateral trade negotiations should be undertaken as soon as possible.
Iceland has ratified the United Nations Convention on the Law of the Sea and we are among those who believe that this is one of the most important international conventions ever concluded, and a constructive proof of a great united Nations accomplishment in the interest of all mankind.
In this important field we must all have one law and therefore we strongly urge all United Nations Member states who have not already done so to ratify or accede to this Convention at their earliest convenience.
The United Nations initiated the Decade for Women which is now nearing its end. In Iceland the Decade began with wide publicity surrounding a work stoppage on United Nations Day, 24 October, in 1.975, the International Women's Year - when Icelandic women took a day off from paid and unpaid work in order to let their contribution to society be clearly felt, realized and appreciated.
This important United Nations initiative has had specific legal results in Iceland and has encouraged the development of a greater role for Icelandic women in their society. The successful outcome of the Nairobi Conference was an important achievement in international co-operation, when nearly 160 nations agreed on matters concerning women's welfare in general, and their right to a better life. It is our firm hope and belief that the results of the United Nations Decade for Women will continue to lead to irreversible improvements in the lot of women in all parts of the world.
The United Nations has dedicated this year to the youth of the world. Youth is the future. Let us hope that the preamble of our Charter will become a reality for those who are young now and that they will inherit from us a better international situation and a closer and more dynamic co-operation among the peoples of the Earth than we have ever enjoyed.
Let us pledge that we will do our utmost to make the dream come true, that the young generation in the world today will enjoy a happier and more fulfilling life than any generation before, breaking neither the law nor the peace.
